DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 uses the Old English word “moulded”.  The correct modern US English word is “molded”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Semling (US Pub. No. 2018/0154275 A1) in view of Choe (US Pub. No. 2015/0165338 A1).
Regarding claim 1, Semling discloses a toy construction set comprising a number of toy building blocks each having an upper surface provided with one or more coupling knobs arranged equidistantly in a uniform pattern, and a lower surface provided with one or more coupling sockets adapted for releasable frictional engagement with the couplings knobs on another building block in the toy construction set (Fig. 12, items 70 and pars. [0026] and [0033]), and wherein the toy construction set further comprises a building element comprising a band, and where the band on the first side of the band comprises multiple coupling knobs arranged in a uniform pattern, and where each coupling knob is adapted for frictional engagement with a coupling socket of building block in the toy construction set (Fig. 7 and par. [0027]; noting Fig. 7 may “be worn as a bracelet”).  It is noted that Semling does not specifically disclose that the band is bistable, and where the band has a first stable shape where it is curved about a first curvature axis extending parallel with the longitudinal direction of the band and at a distance from a first side of the band, and a second stable shape where it is curved about a second curvature axis extending substantially perpendicular with the first curvature axis.  However, Semling discloses the use of the band as a bracelet (par. [0027] and Fig. 7).  In addition, Choe discloses a bracelet 
Regarding claim 2, the combined Semling and Choe disclose that the second curvature axis extends at a distance from the second opposite side of the bistable band (Choe: Fig. 6).
Regarding claim 3, the combined Semling and Choe disclose that the bistable band comprises a body made from a bistable metal band (Choe: Fig. 9 and par. [0017]).
	 Regarding claim 4, the combined Semling and Choe disclose that the coupling knobs are injection moulded onto the bistable metal band (Semling: Fig. 7, items 40; noting “injection molded” is a product by process, and as per MPEP 2113, “once a product appearing to be substantially identical is found”, the burden shifts to applicant to show a nonobvious difference between the claimed product and the prior art).
Regarding claim 5, the combined Semling and Choe disclose that the bistable metal band is embedded in a plastic cover (Choe: Fig. 9 and par. [0017]).
that the plastic cover is injection molded onto the bistable metal band, so that the bistable metal band is completely enclosed by the plastic cover (Choe: Fig. 9 and par. [0017] again noting “injection molded” is a product by process, and as per MPEP 2113, “once a product appearing to be substantially identical is found”, the burden shifts to applicant to show a nonobvious difference between the claimed product and the prior art), and where the plastic coupling knobs are integrally molded with the plastic cover (Semling: Fig. 7, items 40 and par. [0028]; again noting “integrally molded” is a product by process, and as per MPEP 2113, “once a product appearing to be substantially identical is found”, the burden shifts to applicant to show a nonobvious difference between the claimed product and the prior art).
Regarding claim 7, the combined Semling and Choe disclose that the coupling knobs are arranged in one or more rows extending parallel with the longitudinal direction of the bistable band (Semling: Fig. 7, items 40).
Regarding claim 8, the combined Semling and Choe disclose that the length of the bistable band measured in the longitudinal direction of the bistable band is so that the ends in the longitudinal direction of the bistable band are overlapping when the bistable band is in the second stable shape being curved about the second curvature axis (Choe: Figs. 6 and 8).
Regarding claim 9, the combined Semling and Choe disclose that the rows of knobs ends at a distance from one end of the bistable band seen in the longitudinal direction, and so that the first side of the bistable band, when it is positioned in the second stable shape, abuts the second side of the bistable band (Semling: Figs. 7 and also 1; noting although the distance from the end is small, this small distance functionally meets the limitation as would In re Wilson, 153 USPQ 740 (CCPA 1967)).  As such, elimination of the end engagement protrusions and recesses used to engage each other to form a closed loop would provide more distance from the edge to the other knobs and thus provide addition abutment between the first and second sides in a curled configuration.  
Regarding claim 11, the combined Semling and Choe disclose that the bistable band is used as a slap bracelet (Choe: pars. [0002 and [0017]), and the building blocks are used as ornaments on the slap bracelet (Semling: Fig. 12; noting the ability to use the other building blocks as “ornaments” is functional language that is possible given the structure).
Regarding claim 12, the combined Semling and Choe disclose that the uniform pattern of the coupling knobs on each of the toy building blocks is square (Semling: Fig. 9).
Regarding claim 13, the combined Semling and Choe disclose that the uniform pattern of the coupling knobs on the bistable band is square (Semling: Fig. 7; noting the Examiner interprets this as 2 x 2 protrusions to form a square engagement area; but this is unclear from the spec; but also noting this structure is consistent with applicant’s Fig. 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Semling (US Pub. No. 2018/0154275 A1) in view of Choe (US Pub. No. 2015/0165338 A1) and in further view of Reiling (herein “Stefan Reiling, Handmade Lego Jewelry Cross Necklace Version 1.1, 8/7/11, YouTube video, 2 pages”).
the number of toy building blocks further comprises one or more building blocks without couplings knobs and having only one coupling socket adapted for frictional engagement with only one coupling knob of the bistable band.  However, Semling discloses a bracelet that can be used in conjunction with well-known Lego blocks (par. [0026]).  In addition, Reiling discloses jewelry made from Legos wherein some of the blocks comprise one or more building blocks without couplings knobs and having only one coupling socket adapted for frictional engagement with only one coupling knob of the jewelry (see both screen shots).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Semling and Choe to use one or more building blocks without couplings knobs and having only one coupling socket adapted for frictional engagement with only one coupling knob of the bistable band as taught and suggested by Reiling because doing so would be a simple substitution of one element (a Lego building block with no coupling knob that only engages one protrusion) for another (well-known Lego blocks that can be attached to a bracelet) to obtain predictable results (the continued ability to attach the Lego building block with no knob coupling that only engages one protrusion of the bracelet).




Response to Arguments
Applicant's arguments filed 6/15/21 have been fully considered but they are not persuasive. 

Claim Objections
For claim 4, applicant removes the term “moulded” and replaces it with “moulded”.  As such, the objection stands.  Regarding claim 6, the objection is removed.

Claim Rejections Under 35 U.S.C. § 112
Applicant cites to pars. [0027] and [0028] of the spec for support for a “square…uniform pattern”.  There is no such disclosure in the spec.  Applicant goes on to argue that “annotated Figures 1 and 2 of the pending application…clearly depict” the claimed language (see Remarks, received 6/15/21, pages 5-6).  Respectfully submitted, he Examiner notes that the “annotated” drawings should have been filed in the original specification to establish a “square…uniform pattern”.  Restated, the Examiner does not infer dimensions from the drawings. And as such, the limitation is not “clearly depicted” in the original drawings.

Claim Rejections Under 35 U.S.C § 103
In summary, applicant argues that it would not have been obvious to combine Semling in view of Choe and that the claims are nonobvious because “the cited prior art does not motivate or suggest to one having ordinary skill in the art to arrange the coupling knobs on the first side of the bistable band” (see Remarks, received 6/15/21, page 8).  Respectfully submitted, applicant looks at the references in isolation.  However, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Restated, Semling, the primary reference, already discloses coupling knobs on a first side of the band (Fig. 7).  Choe is brought in to make obvious a bistable band (Figs. 5 and 6).  Furthermore, applicant appears to specifically argue that it would not have been obvious to place the coupling knobs on what they claim is the first side (emphasis added).  However, Semling discloses the knobs on the bracelet specifically in the elongated position (Fig. 7).  This elongated position, on a bistable bracelet, would correspond with a curved side up/outward (see Choe: Fig. 6; i.e. the bottom of Fig. 5 would be outward when wrapped around a wrist as this is the nature of a bistable band).  Restated, it would be obvious to have the coupling knobs on the outside of the bracelet (i.e. on a first side of a bistable band) when wrapped around the wrist; as it is entirely consistent with Semling: Fig. 7 and common sense.  Finally, the Examiner uses KSR approved rationale for the combination.  As such, applicant’s arguments are not compelling.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
6/16/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711